Exhibit 10.1

FURTHER AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This FURTHER AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered into
this 19th day of February, 2009, by and between RenaissanceRe Holdings Ltd. (the
“Company”), and Neill A. Currie (“Employee”).

W I T N E S S E T H :

WHEREAS, the Company and Employee are presently parties to the Prior Employment
Agreement; and

WHEREAS, the Company desires to enter into a further amended and restated
employment agreement embodying the terms of Employee’s continued employment
(this “Agreement”), and Employee desires to enter into this Agreement and to
accept such continued employment, subject to the terms and provisions of this
Agreement; and

WHEREAS, the Compensation and Corporate Governance Committee (the “Compensation
Committee”) of the Company’s Board of Directors have reviewed the terms and
conditions of the Agreement and have determined that entering into the Agreement
is advisable and in the best interests of the Company.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

Section 1. DEFINITIONS.

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Employee’s employment; (ii) any unpaid or
unreimbursed expenses incurred in accordance with Company policy, including
amounts due under Section 7 hereof, to the extent incurred prior to termination
of employment; (iii) any benefits provided under the Company’s employee benefit
plans upon a termination of employment, in accordance with the terms therein,
including rights in respect of Awards granted under the Equity Plans; and
(iv) rights to indemnification pursuant to Section 12 below.

(b) “Affiliate” shall mean, as to any Person, any other Person that controls, is
controlled by, or is under common control with, such Person.

(c) “Annual Bonus” shall have the meaning set forth in Section 4(b) below.

(d) “Applicable Severance Benefits” shall mean an amount equal to two times
Employee’s Base Salary as of the date the payment or commencement of payment to
Employee of all or any portion of such amount is triggered pursuant to the terms
hereof.

(e) “Awards” shall mean any stock options, restricted stock or other stock-based
awards granted to Employee under the Equity Plans on or after the Commencement
Date.



--------------------------------------------------------------------------------

(f) “Base Salary” shall mean the salary provided for in Section 4(a) or any
increased salary granted to Employee pursuant to Section 4(a) below.

(g) “Board” shall mean the Board of Directors of the Company.

(h) “Cause” shall mean (i) material act or acts of willful misconduct by
Employee in connection with Employee’s employment duties; (ii) Employee’s
willful failure (except where due to physical or mental incapacity) or refusal
to perform in any material respect his duties or responsibilities under this
Agreement; (iii) misappropriation by Employee of the assets or business
opportunities of the Company or its Affiliates; (iv) embezzlement or fraud
committed by Employee, at his direction, or with his prior personal knowledge;
(v) Employee’s conviction of, or plea of guilty or nolo contendere to, the
commission of a criminal act that would constitute a felony in the United States
of America; or (vi) Employee’s willful and material breach of the provisions set
forth in Section 3, 9 or 11 of this Agreement.

(i) “Change in Control” shall have the meaning ascribed to it under the Stock
Incentive Plan.

(j) “Code” shall mean the United States Internal Revenue Code of 1986, as
amended.

(k) “Commencement Date” shall mean February 22, 2006.

(l) “Company” except as otherwise expressly set forth herein, shall have the
meaning set forth in the preamble hereto.

(m) “Competitive Activities” shall mean any business activities in which the
Company or any of its Affiliates are engaged (or have committed plans to engage)
during the Term of Employment, or, following termination of Employee’s
employment hereunder, were engaged in (or had committed plans to engage in) at
the time of such termination of employment.

(n) “Confidential Information” shall have the meaning set forth in Section 9(a)
below.

(o) “Developments” shall have the meaning set forth in Section 9(d) below.

(p) “Disability” shall mean any physical or mental disability or infirmity that
has prevented the performance of Employee’s duties for a period of one hundred
eighty (180) consecutive calendar days. Any question as to the existence, extent
or potentiality of Employee’s Disability upon which Employee and the Company
cannot agree shall be determined by a qualified, independent physician selected
by the Company and approved by Employee (which approval shall not be
unreasonably withheld). The determination of any such physician shall be final
and conclusive for all purposes of this Agreement.

(q) “Employee” shall have the meaning set forth in the preamble hereto.

(r) “Equity Plans” shall means the stock option and incentive plans adopted and
maintained by the Company from time to time.

 

-2-



--------------------------------------------------------------------------------

(s) “Exchange Act” shall mean the United Stares Securities Exchange Act of 1934,
as amended.

(t) “Good Reason” shall mean, without Employee’s consent, (i) an adverse change
in Employee’s employment title; (ii) a material diminution in Employee’s
employment duties, responsibilities or authority, or the assignment to Employee
of duties that are materially inconsistent with his position; (iii) any
reduction in Base Salary or target Annual Bonus opportunity; (iv) a relocation
of Employee’s principal place of employment to a location outside of Bermuda; or
(v) any breach by the Company of any material provision of this Agreement.

(u) “Interfering Activities” shall mean (i) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, as agent of, or a service provider to, the Company or any
Affiliate thereof to terminate (or, in the case of an agent or service provider,
reduce) such Person’s employment, agency or service, as the case may be, with
the Company or such Affiliate; (ii) hiring any Person who was employed by, an
agent of, or a service provider to, the Company or any Affiliate thereof within
the six (6) month period prior to the date of such hiring; or (iii) encouraging,
soliciting or inducing, or in any manner attempting to encourage, solicit or
induce, any customer, supplier, licensee or other business relation of the
Company or any Affiliate thereof to cease doing business with or reduce the
amount of business conducted with (including by providing similar services or
products to any such Person) the Company or such Affiliate, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company or such subsidiary.

(v) “Losses” shall have the meaning set forth in Section 12 below.

(w) “Non-Extension Notice” shall have the meaning set forth in Section 2 below.

(x) “Performance Conditions” shall mean those conditions established by the
Compensation Committee, with the input of Employee, which must be attained
(along with any applicable service conditions) in order for the Restricted
Shares which comprise the Special Equity Grant to vest and become
non-forfeitable, subject to accelerated vesting under certain circumstances
described in Section 4(e) below. The period over which Performance Conditions
are measured (i) in respect of “Tranche 1” (as defined in Section 4(e)(ii)
below) shall end on or prior to February 22, 2012, and (ii) in respect of
“Tranche 2” (as defined in Section 4(e)(iii) below) shall end on or prior to
February 22, 2014. Each Performance Condition shall have no fewer than a
minimum, target and maximum level of attainment.

(y) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization or other form of
business entity.

(z) “Prior Employment Agreement” shall mean the amended and restated employment
agreement between the Company and Employee, dated as of February 22, 2006, as
amended by Amendments 1, 2 and 3 thereto.

(aa) “Restricted Area” means (i) Bermuda, (ii) any State of the United States of
America, (iii) the Republic of Ireland, and (iv) any other jurisdiction in which
the Company or its

 

-3-



--------------------------------------------------------------------------------

Affiliates engage (or have committed plans to engage) in business during the
Term of Employment, or, following termination of Employee’s employment, were
engaged in (or had committed plans to engage in) at the time of such termination
of employment.

(bb) “Restricted Period” shall mean the period commencing on the Commencement
Date and ending on the eighteen (18) month anniversary of Employee’s termination
of employment hereunder for any reason.

(cc) “Retirement” shall mean a termination of employment by Employee without
Good Reason on or following such date as coincides with the sum of Employee’s
age and service (in each case measured on a daily basis) with the Company first
attaining 65.

(dd) “Retirement Eligibility Date” shall mean the earliest time that Employee is
eligible to voluntarily terminate employment in a Retirement.

(ee) “Severance Term” shall mean the eighteen (18) month period following the
date of Employee’s termination due to death or Disability, by the Company
without Cause, by the Employee with or without Good Reason, or from any
Non-Extension Notice.

(ff) “Term of Employment” shall mean the period specified in Section 2 below.

(gg) “Special Equity Grant” shall have the meaning set forth in Section 4(e)
below.

(hh) “Stock Incentive Plan” shall mean the RenaissanceRe Holdings Ltd. 2001
Stock Incentive Plan (including any successor plan), as in effect from time to
time.

Section 2. ACCEPTANCE AND TERM OF EMPLOYMENT.

The Company agrees to employ Employee and Employee agrees to serve the Company
on the terms and conditions set forth herein. Unless earlier terminated pursuant
to Section 8 hereof, the Term of Employment shall commence on the Commencement
Date and shall continue until the eighth (8th ) anniversary of the Commencement
Date; provided, however, that the Term of Employment shall be extended
automatically, without further action by either the Company or Employee, by one
(1) additional year first on the eighth (8th) anniversary of the Commencement
Date, and on each subsequent anniversary of the Commencement Date thereafter,
unless, not less than ninety (90) days prior to the end of the Term of
Employment (including any prior extension thereof), either the Company or
Employee shall have notified the other in writing of its intention not to
further extend the Term of Employment (a “Non-Extension Notice”).

Section 3. POSITION, DUTIES AND RESPONSIBILITIES; PLACE OF PERFORMANCE.

(a) During the Term of Employment, Employee shall be employed and serve as the
Chief Executive Officer of the Company (together with such other position or
positions consistent with Employee’s titles as the Board shall specify from time
to time). As the Chief Executive Officer of the Company, Employee shall have all
of the duties customarily associated with the position of a company’s highest
ranking executive officer and shall report directly to the

 

-4-



--------------------------------------------------------------------------------

Board. Subject to the foregoing, Employee also agrees to serve as an officer
and/or director of the Company or any parent or subsidiary of the Company, in
each case without additional compensation.

(b) Subject to the terms and conditions set forth in this Agreement, Employee
shall devote his full business time, attention, and efforts to the performance
of his duties under this Agreement and shall not engage in any other business or
occupation during the Term of Employment, including, without limitation, any
activity that (x) conflicts with the interests of the Company or its
subsidiaries, (y) interferes with the proper and efficient performance of his
duties for the Company, or (z) interferes with the exercise of his judgment in
the Company’s best interests. Notwithstanding the foregoing, nothing herein
shall preclude Employee from (i) serving, with the prior written consent of the
Board, as a member of the board of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) managing his personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii) and
(iii) shall be limited by Employee so as not to interfere, individually or in
the aggregate, with the performance of his duties and responsibilities
hereunder.

(c) Employee’s principal place of employment shall be at the Company’s principal
executive offices in Hamilton, Bermuda, although Employee understands and agrees
that he may be required to travel from time to time for business reasons.

Section 4. COMPENSATION. During the Term of Employment, Employee shall be
entitled to the following compensation:

(a) Base Salary. Employee shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of not less than
$750,000 prior to April 1, 2009 and not less than $1,000,000 on and following
April 1, 2009, subject to increase, if any, as may be approved in writing by the
Board (or the Compensation Committee thereof), but not to decrease from the then
current Base Salary.

(b) Annual Bonus. Employee shall be eligible for an annual cash incentive bonus
award determined by the Compensation Committee of the Board in respect of each
fiscal year during the Term of Employment (the “Annual Bonus”). The target
Annual Bonus for each fiscal year shall be 165% of Base Salary, it being
understood that the target Annual Bonus for the fiscal year ending December 31,
2008 shall be based on the April 1, 2009 Base Salary of $1,000,000 (i.e., the
target Annual Bonus for such fiscal year shall be $1,650,000). The actual Annual
Bonus payable in respect of each fiscal year shall be based upon the level of
achievement of performance objectives for such fiscal year, as determined by the
Compensation Committee of the Board and communicated to Employee. The Annual
Bonus shall be paid to Employee at the same time as annual bonuses are generally
payable to other senior executives of the Company, but in no event later than
two and one-half (2- 1/2) months following the end of the fiscal year to which
such Annual Bonus relates.

(c) Equity Plans. Employee shall be eligible to participate in the Equity Plans
and may receive Awards, as determined by the Compensation Committee from time to
time, and

 

-5-



--------------------------------------------------------------------------------

subject to the terms and conditions of the Equity Plans and any Award agreement
between the Company and Employee evidencing such Awards. The target Award for
each fiscal year shall be valued at 300% of Base Salary, it being understood
that the target Award for the fiscal year ending December 31, 2009 (which is
expected to be granted in March 2009) shall be based on the April 1, 2009 Base
Salary of $1,000,000 (i.e., the target Award for such fiscal year shall be
$3,000,000).

(d) Special Treatment of Certain Equity Awards Upon Retirement Eligibility Date.
If Employee remains employed through the Retirement Eligibility Date, then on
the Retirement Eligibility Date all restricted stock and restricted stock unit
awards granted to Employee at any time through the Retirement Eligibility Date
(other than the Special Equity Grant) which Employee has then held for at least
one year and:

(i) which vest based solely on continued service shall immediately fully vest
and (A) Employee may satisfy any tax withholding obligations by having shares of
Company common stock withheld from such award, and further may sell vested
shares in respect of such award to the extent necessary to pay taxes in respect
of such vesting (after taking into account any such tax withholding) and (B) the
balance of the shares in respect of such award (and any interest in such shares)
may not be sold, pledged, hedged or otherwise transferred until such shares
would have become vested in the ordinary course without regard to this clause
(i), without regard for any termination of Employee’s employment prior to the
scheduled vesting date; in determining when such shares otherwise would have
vested, any withheld or sold shares shall be deemed to come from each vesting
tranche on a pro rata basis;

(ii) which vest based on both continued service and the attainment of
performance goals shall no longer be subject to service-based vesting
conditions, shall remain outstanding through the last day of the applicable
performance periods, without regard for any termination of Employee’s employment
prior to such date, and shall vest (or not) based on the level of actual
attainment of performance goals at such time or times as would have been the
case had the service vesting provisions continued to apply and Employee remained
employed through all applicable service vesting periods.

(e) Special Equity Grant. On or about February 22, 2010, subject to Employee’s
continued employment with the Company through the date of grant, Employee shall
be granted pursuant to the Stock Incentive Plan a number of shares of restricted
common stock of the Company (the “Restricted Shares”) equal to the quotient of
$9,750,000 divided by the closing price of the Company’s common stock on the
primary exchange over which it is traded on the date of grant (the “Special
Equity Grant”); provided that the total number of Restricted Shares shall be
earned only if the maximum Performance Conditions are attained and only
two-thirds of the Restricted Shares shall be earned if the target Performance
Conditions are attained, as further described below. The Special Equity Grant
shall have those terms and conditions as are established by the Committee and
set forth in a Restricted Stock Agreement to be entered into by the Company and
Employee no later than the date of grant and as is consistent with annual
restricted stock awards generally granted to senior executives of the Company,
but subject to the terms of this Agreement including the following terms and
conditions, unless otherwise agreed in writing by the Company and Employee:

(i) Dividends paid on Restricted Shares prior to vesting shall revert to the
Company, and shall never be paid to, or accumulated for the benefit of,
Employee.

 

-6-



--------------------------------------------------------------------------------

(ii) One-third of the Restricted Shares (“Tranche 1”) shall be subject to
vesting based on Employee’s continued service through February 22, 2012 and the
attainment of the applicable Performance Conditions (other than as otherwise
specified in this Section 4(e)).

(iii) Two-thirds of the Restricted Shares (“Tranche 2”) shall be subject to
vesting based on Employee’s continued service through February 22, 2014 and the
attainment of the applicable Performance Conditions (other than as otherwise
specified in this Section 4(e)).

(iv) As to the Restricted Shares in each of Tranche 1 and Tranche 2,
respectively, assuming that the service condition is attained:

A. If the minimum Performance Condition is not attained, none of the Restricted
Shares will vest.

B. If the minimum Performance Condition is attained but the target performance
condition is not attained, one-third of the Restricted Shares will vest.

C. If the target Performance Condition is attained but the maximum performance
condition is not attained, two-thirds of the Restricted Shares will vest.

D. If the maximum Performance Condition is attained, all of the Restricted
Shares will vest.

E. If the Performance Condition is attained at a level which falls between any
two specific Performance Conditions (and which level is greater than the minimum
Performance Condition and less than the maximum Performance Condition), a number
of Restricted Shares will vest as results from a linear interpolation of such
attainment level between such two specific Performance Conditions.

(v) Upon the termination of Employee’s employment by Employee without Good
Reason (other than a Retirement), or by the Company for Cause, all unvested
Restricted Shares shall immediately forfeit.

(vi) Upon the termination of Employee’s employment due to death, or by the
Company due to Disability, Restricted Shares in each of Tranche 1 and Tranche 2
as to which the applicable service vesting period has not expired shall vest on
the date of such termination in amount equal to, as to each of Tranche 1 and
Tranche 2, the product

 

-7-



--------------------------------------------------------------------------------

(rounded up to the nearest whole Restricted Share) of (A) two-thirds of the
Restricted Shares in such tranche, multiplied by (B) a fraction, the numerator
of which is the number of days in the applicable service vesting period through
the date of termination, and the denominator of which is the total number of
days in the applicable service vesting period. All Restricted Shares remaining
unvested after the application of the preceding sentence shall immediately
forfeit.

(vii) Upon the termination of Employee’s employment by the Company without
Cause, or by Employee with Good Reason or in a Retirement, Restricted Shares in
each of Tranche 1 and Tranche 2 as to which the applicable service vesting
period has not expired shall vest upon the expiration of the applicable service
vesting period or, if later, upon the determination of the level of attainment
of the applicable Performance Conditions (which determination shall be made
within 60 days after completion of the applicable performance period), in amount
equal to, as to each of Tranche 1 and Tranche 2, the product (rounded up to the
nearest whole Restricted Share) of (A) the number of Restricted Shares which
would have vested based on the actual level of attainment of the applicable
Performance Condition, had Employee’s employment continued through the
applicable service vesting period, multiplied by (B) a fraction, the numerator
of which is the number of days in the applicable service vesting period through
the date of termination, and the denominator of which is the total number of
days in the applicable service vesting period. All Restricted Shares remaining
unvested after the application of the preceding sentence shall immediately
forfeit.

(viii) Upon the occurrence of a Change in Control, Restricted Shares in each of
Tranche 1 and Tranche 2 as to which the applicable service vesting period has
not expired shall vest in an amount equal to the greater of (A) two-thirds of
the Restricted Shares in such tranche and (B) the number of Restricted Shares in
such tranche which would have vested had (I) Employee remained employed for the
entire applicable service vesting period and (II) the applicable Performance
Condition had been attained over the entire applicable performance period at a
level extrapolated by the Compensation Committee in good faith from the extent
to which such Performance Condition had been attained at the end of the
Company’s fiscal year ending immediately prior to the Change in Control (and if
the Change in Control occurs after the date of grant and prior to January 1,
2011, this sub-clause B) shall not apply). All Restricted Shares remaining
unvested after the application of the preceding sentence shall immediately
forfeit.

Section 5. EMPLOYEE BENEFITS AND PERQUISITES.

(a) Employee Benefits. During the Term of Employment, Employee shall be entitled
to participate in health, insurance, retirement, and other benefits generally
provided to other senior executives of the Company from time to time, including
use of the Company’s airplane in accordance with such policies as may be
established by the Compensation Committee of the Board from time to time.
Employee shall also be entitled to the same number of holidays, vacation and
sick days as are generally allowed to senior executives of the Company in
accordance with the Company policy in effect from time to time.

 

-8-



--------------------------------------------------------------------------------

(b) Perquisites.

(i) General. During the Term of Employment, the Company shall provide Employee
with customary perquisites for housing, automobile and other expenses, subject
to applicable policies of the Company as approved from time to time by the
Compensation Committee of the Board.

(ii) Gross-Up. To the extent the perquisites under Section 5(b)(i) are
considered income and increase Employee’s income tax liability, the Company
shall pay Employee a tax reimbursement payment in an amount such that, after
deduction for all income taxes payable with respect to such tax reimbursement
benefit, the amount retained by Employee will be equal to the amount of such
increased income tax liability. Each tax reimbursement payment to Employee
pursuant to this Section 5(b)(ii) shall be made no later than the last day of
the calendar year next following the calendar year in which Employee remits to
the applicable taxing authority such taxes being reimbursed.

Section 6. “KEY-MAN” INSURANCE.

At any time during the Term of Employment, the Company shall have the right to
insure the life of Employee for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine. All premiums payable thereon
shall be the obligation of the Company. Employee shall have no interest in any
such policy, but agrees to reasonably cooperate with the Company in taking out
such insurance by submitting to physical examinations, supplying all information
reasonably required by the insurance company, and executing all necessary
documents, provided that no financial obligation or liability is imposed on
Employee by any such documents.

Section 7. REIMBURSEMENT OF BUSINESS EXPENSES.

Employee is authorized to incur reasonable business expenses in carrying out his
duties and responsibilities under this Agreement and the Company shall promptly
reimburse him for all such reasonable business expenses incurred in connection
with carrying out the business of the Company, subject to documentation in
accordance with the Company’s policy, as in effect from time to time.

Section 8. TERMINATION OF EMPLOYMENT.

(a) General. The Term of Employment shall terminate upon the earliest to occur
of (i) Employee’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, (iv) a termination by Employee
with or without Good Reason, or (v) upon the close of business on the last day
of the Term of Employment (as provided in Section 2 above). Upon any termination
of Employee’s employment for any reason, except as may otherwise be requested by
the Board in writing and agreed upon in writing by Employee, Employee shall
resign from any and all directorships, committee memberships or any other
positions Employee holds with the Company or any of its Affiliates.

(b) Termination due to Death or Disability. Employee’s employment shall
terminate automatically upon his death. The Company may terminate Employee’s
employment

 

-9-



--------------------------------------------------------------------------------

immediately upon the occurrence of a Disability, such termination to be
effective upon Employee’s receipt of written notice of such termination. In the
event Employee’s employment is terminated due to his death or Disability,
Employee or his estate or his beneficiaries, as the case may be, shall be
entitled to:

(i) The Accrued Obligations;

(ii) Any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, such amount to be paid at the same
time it would otherwise be paid to Employee had no such termination occurred;

(iii) In the case of any termination as a result of Employee’s Disability, the
Applicable Severance Benefits, payable (x) as to 75% thereof in a lump sum
within ten (10) business days of such termination, and (y) as to 25% thereof,
subject to Employee’s compliance during the Restricted Period with the terms and
conditions of this Agreement, in a lump sum upon the expiration of such period;
provided, however, that notwithstanding the payment schedule set forth above,
that portion of the Applicable Severance Benefits remaining unpaid as of
December 31, 2017, following a termination as a result of Employee’s Disability
shall be paid to Employee, subject to Section 8(m) below, in a lump sum on
December 31, 2017; provided further, however, that Employee shall not be
entitled to any amounts pursuant to this Section 8(b)(iii) to the extent
Employee received any benefits pursuant to Section 8(l) below prior to such
termination;

(iv) [Intentionally omitted];

(v) A pro rata Annual Bonus (determined using the target Annual Bonus for the
fiscal year in which such termination occurs) based on the number of days
elapsed from the commencement of such fiscal year through and including the date
of such termination, such amount to be paid within five (5) business days of
such termination; and

(vi) Vesting, as of the date of termination, of all Awards (other than the
Special Equity Grant, which shall be governed by Section 4(e)(vi)), and any
Awards which are stock options shall remain outstanding until the earliest of
(x) exercise, (y) the expiration of the original term and (z) the day prior to
the first anniversary of the date of termination.

Except as set forth in this Section 8(b), following Employee’s termination by
reason of his death or Disability, Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

(c) Termination by the Company for Cause.

(i) A termination for Cause shall not take effect unless the provisions of this
subsection (i) are complied with. Employee shall be given not less than fifteen
(15) days written notice by the Board of the intention to terminate his
employment for Cause, such notice to state in detail the particular act or acts
or failure or failures to act that constitute the grounds on which the proposed
termination for Cause is based. Employee shall have

 

-10-



--------------------------------------------------------------------------------

fifteen (15) days after the date that such written notice has been given to
Employee in which to cure such act or acts or failure or failures to act, to the
extent such cure is possible. If he fails to cure such act or acts or failure or
failures to act, the termination shall be effective on the date immediately
following the expiration of the fifteen (15) day notice period. If cure is not
possible, the termination shall be effective on the date of receipt of such
notice by Employee.

(ii) In the event the Company terminates Employee’s employment for Cause, he
shall be entitled only to the Accrued Obligations. Following such termination of
Employee’s employment for Cause, except as set forth in this Section 8(c)(ii),
Employee shall have no further rights to any compensation or any other benefits
under this Agreement.

(d) Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Employee shall be entitled to:

(i) The Accrued Obligations;

(ii) Any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, such amount to be paid at the same
time it would otherwise be paid to Employee had no such termination occurred;

(iii) The Applicable Severance Benefits, payable (x) as to 75% thereof in a lump
sum within ten (10) business days of such termination, and (y) as to 25%
thereof, subject to Employee’s compliance during the Restricted Period with the
terms and conditions of this Agreement, in a lump sum upon the expiration of
such period; provided, however, that notwithstanding the payment schedule set
forth above, that portion of the Applicable Severance Benefits remaining unpaid
as of December 31, 2017, following such termination shall be paid to Employee,
subject to Section 8(m) below, in a lump sum on December 31, 2017; provided
further, however, that Employee shall not be entitled to any amounts pursuant to
this Section 8(d)(iii) to the extent Employee received any benefits pursuant to
Section 8(l) below prior to such termination;

(iv) (A) An amount equal to 150% of Employee’s Annual Bonus (determined using
the greater of (1) the target Annual Bonus for the fiscal year in which such
termination occurs and (2) the actual Annual Bonus for the fiscal year in which
such termination occurs), such amount to be paid in a lump sum within ten
(10) business days of such termination; and

(B) Upon the expiration of the Restricted Period, and subject to Employee’s
compliance during such period with the terms and conditions of this Agreement, a
lump sum amount equal to 50% of Employee’s Annual Bonus (determined using the
greater of (1) the target Annual Bonus for the fiscal year in which such
termination occurs and (2) the actual Annual Bonus for the fiscal year in which
such termination occurs);

 

-11-



--------------------------------------------------------------------------------

(v) A pro rata Annual Bonus (determined using the target Annual Bonus for the
fiscal year in which such termination occurs) based on the number of days
elapsed from the commencement of such fiscal year through and including the date
of such termination, such amount to be paid within five (5) business days of
such termination;

(vi) Continuation of the health benefits provided to Employee and his covered
dependants under the Company health plans as of the date of such termination at
the same cost applicable to active employees until the earlier of: (A) the
expiration of the Severance Term, or (B) the date Employee commences employment
with any Person; and

(vii) Vesting, as of the date of such termination, of all Awards (other than the
Special Equity Grant, which shall be governed by Section 4(e)(vii)), and any
Awards which are stock options shall remain outstanding until the earliest of
(x) exercise, (y) the expiration of the original term and (z) the day prior to
the second anniversary of the date of termination.

Notwithstanding the foregoing, the payments and benefits described in
subsections (ii) through (v) above shall immediately cease, and the Company
shall have no further obligations to Employee with respect thereto, in the event
that Employee breaches any provision of Section 9 hereof.

Following such termination of Employee’s employment by the Company without
Cause, except as set forth in this Section 8(d), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.

(e) Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company fifteen (15) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event. During such fifteen
(15) day notice period, the Company shall have a cure right (if curable), and if
not cured within such period, Employee’s termination will be effective upon the
date immediately following the expiration of the fifteen (15) day notice period,
and Employee shall be entitled to the same payments and benefits as provided in
Section 8(d) above for a termination without Cause, it being agreed that
Employee’s right to any such payments and benefits shall be subject to the same
terms and conditions as described in Section 8(d) above. Following such
termination of Employee’s employment by Employee with Good Reason, except as set
forth in this Section 8(e), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

(f) Termination by Employee without Good Reason. Employee may terminate his
employment without Good Reason by providing the Company written notice of such
termination. In the event of a termination of employment by Employee under this
Section 8(f), Employee shall be entitled only to the following payments and
benefits:

(i) The Accrued Obligations;

 

-12-



--------------------------------------------------------------------------------

(ii) The Applicable Severance Benefits, payable (x) as to 75% thereof in a lump
sum within ten (10) business days of such termination, and (y) as to 25%
thereof, subject to Employee’s compliance during the Restricted Period with the
terms and conditions of this Agreement, in a lump sum upon the expiration of
such period; provided, however, that notwithstanding the payment schedule set
forth above, that portion of the Applicable Severance Benefits remaining unpaid
as of December 31, 2017, following such termination shall be paid to Employee,
subject to Section 8(m) below, in a lump sum on December 31, 2017; provided
further, however, that Employee shall not be entitled to any amounts pursuant to
this Section 8(f)(ii) to the extent Employee received any benefits pursuant to
Section 8(l) below prior to such termination;

(iii) If such termination is a Retirement, any Awards which are stock options
and which have been held by Employee for at least one year at the time of
Retirement (A) and which are unvested at the date of termination shall continue
to vest as if Employee had remained employed through the applicable vesting
period, and (B) shall remain outstanding until the earliest of (x) exercise,
(y) the expiration of the original term and (z) the day prior to the fifth
anniversary of the date of termination. Stock options held by Employee upon a
Retirement which are not “Awards” because they were granted prior to the
Commencement Date shall be afforded the treatment described in this subsection
(iii) to the extent such treatment is more favorable to Employee than otherwise
would apply in respect of such stock options; and

(iv) If such termination is a Retirement, and if Employee immediately thereafter
is a member of the Board, Employee’s continuous service on the Board following
such termination shall count as continued employment for vesting purposes in
respect of all Awards which are restricted stock or restricted stock units
(other than the Special Equity Grant, which shall be governed by
Section 4(e)(vii)) and which (A) were granted after the Retirement Eligibility
Date or (B) Employee has not held for at least one year on the Retirement
Eligibility Date; provided that if Employee’s service on the Board following
Retirement ceases as a result of death, Disability or following a request from
the Board that Employee step down from the Board, any such Awards then remaining
unvested shall immediately become fully vested; provided further that if
Employee’s service on the Board following Retirement ceases for any other
reason, any such Awards then remaining unvested shall immediately forfeit.

In the event of termination of Employee’s employment under this Section 8(f),
the Company may, in its sole and absolute discretion, by written notice
accelerate such date of termination and still have it treated as a termination
by Employee without Good Reason (and as a Retirement, if applicable). Following
such termination of Employee’s employment by Employee without Good Reason,
except as set forth in this Section 8(f), Employee shall have no further rights
to any compensation or any other benefits under this Agreement, and Employee
shall have no further obligations to the Company, except as set forth in
Sections 8(j), 9, 10, 12(c) and 13 hereof.

(g) Expiration of the Term of Employment following Non-Extension Notice by the
Company. Upon the delivery of a Non-Extension Notice by the Company to Employee,
Employee’s employment shall terminate upon the close of business of the last day
of the Term of Employment. Upon such expiration of the Term of Employment,
Employee shall be entitled to

 

-13-



--------------------------------------------------------------------------------

the same payments and benefits as provided in Section 8(d) above for a
termination without Cause, it being agreed that Employee’s right to any such
payments and benefits shall be subject to the same terms and conditions as
described in Section 8(d) above. Following such termination of Employee’s
employment upon expiration of the Term of Employment, except as set forth in
this Section 8(g), Employee shall have no further rights to any compensation or
any other benefits under this Agreement.

(h) Expiration of the Term of Employment following Non-Extension Notice by
Employee. Upon the delivery of a Non-Extension Notice by Employee to the
Company, Employee’s employment shall terminate upon the close of business of the
last day of the Term of Employment. Upon such expiration of the Term of
Employment, Employee shall be entitled to:

(i) The Accrued Obligations;

(ii) The Applicable Severance Benefits, payable (x) as to 75% thereof in a lump
sum within ten (10) business days of such termination, and (y) as to 25%
thereof, subject to Employee’s compliance during the Restricted Period with the
terms and conditions of this Agreement, in a lump sum upon the expiration of
such period; provided, however, that notwithstanding the payment schedule set
forth above, that portion of the Applicable Severance Benefits remaining unpaid
as of December 31, 2017, following such termination shall be paid to Employee,
subject to Section 8(m) below, in a lump sum on December 31, 2017; provided
further, however, that Employee shall not be entitled to any amounts pursuant to
this Section 8(h)(ii) to the extent Employee received any benefits pursuant to
Section 8(l) below prior to such termination;

(iii) Treatment of stock options as described in Section 8(f)(iii) and of
restricted stock and restricted stock units as described in Section 4(d) and
Section 8(f)(iv), as applicable; and

(iv) Any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, such amount to be paid at the same
time it would otherwise be paid to Employee had no such termination occurred.

Following such termination of Employee’s employment upon expiration of the Term
of Employment, except as set forth in this Section 8(h), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

(i) Release. Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment of any amount or provision of any benefit
pursuant to this Section 8 (other than the Accrued Obligations), Employee and
the Company shall have executed mutual general releases in the form as is
reasonably agreed to by the Company and Employee, and any waiting periods
contained in such release shall have expired. Such release, if required by the
Company, shall be delivered to Employee within ten (10) business days following
the termination of Employee’s employment hereunder, and the Company’s failure to
deliver such release to Employee within such ten (10) business day period shall
constitute a waiver of such requirement. Assuming a timely delivery of the
release by the Company, if Employee fails to execute such release on or prior to
the Release Expiration Date, Employee shall not be entitled to

 

-14-



--------------------------------------------------------------------------------

any payments or benefits pursuant to subsection (d), (e), or (g) of this
Section 8 (other than the Accrued Obligations). Notwithstanding anything herein
to the contrary, in any case where the date of termination and the Release
Expiration Date fall in two separate taxable years, any payments required to be
made to Employee that are treated as deferred compensation for purposes of
Section 409A of the Code shall be made in the later taxable year. For purposes
of this Agreement, “Release Expiration Date” means the date that is twenty-one
(21) days following the date upon which the Company timely delivers to Employee
the release contemplated herein, or in the event that such termination of
employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967), the date that is forty-five (45) days following such
delivery date.

(j) Post-Termination Cooperation. Following any termination of Employee’s
employment for any reason, Employee shall reasonably cooperate with the Company
to assist with existing or future investigations, proceedings, litigations or
examinations involving the Holdings, the Company or any of their respective
affiliates. For each day, or part thereof, that Employee provides assistance to
the Company as contemplated hereunder, the Company shall pay Employee an amount
equal to (x) divided by (y), where (x) equals the sum of Employee’s annual base
salary and target cash bonus as in effect on the date of Employee’s termination
of employment, and (y) equals 200. In addition, upon presentment of satisfactory
documentation, the Company will reimburse Employee for reasonable out-of-pocket
travel, lodging and other incidental expenses he incurs in providing such
assistance. Employee shall not be required to travel to Bermuda to provide any
assistance contemplated hereunder, but, if requested by the Company, shall make
reasonable good faith efforts to travel to such locations as the Company may
reasonably request.

(k) Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Employee has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of Employee’s
termination of employment hereunder) shall be paid (or commence to be paid) to
Employee on the schedule set forth in this Section 8 as if Employee had
undergone such termination of employment (under the same circumstances) on the
date of his ultimate “separation from service.”

(l) Accelerated Payment of Applicable Severance Benefits. To the extent Employee
has not suffered a termination of employment prior to December 31, 2017,
Employee shall be entitled to receive an amount equal to the Applicable
Severance Benefits, payable in a lump sum on December 31, 2017; provided,
however, that to the extent Employee ceases to comply with the terms and
conditions of this Agreement or is terminated by the Company for Cause, in
either case following the date on which Employee receives the Applicable
Severance Benefits pursuant to this Section 8(k), Employee shall repay to the
Company an amount equal to the Applicable Severance Benefits.

(m) Clawback of Applicable Severance Benefits. To the extent (x) all or any
portion of the payment to Employee of the Applicable Severance Benefits is
accelerated to December 31,

 

-15-



--------------------------------------------------------------------------------

2017, pursuant to the provision set forth in Section 8(b)(iii), (d)(iii),
(f)(ii), or (h)(ii), as applicable (including to the extent payable by
cross-reference to any of such provisions) (the “Accelerated Severance Amount”),
and (y) subsequent to December 31, 2017, and during the Restricted Period
Employee ceases to comply with the terms and conditions of this Agreement,
Employee shall repay to the Company an amount equal to the Accelerated Severance
Amount.

Section 9. RESTRICTIVE COVENANTS. Employee acknowledges and agrees that (A) the
agreements and covenants contained in this Section 9 are (i) reasonable and
valid in geographical and temporal scope and in all other respects, and
(ii) essential to protect the value of the Company’s business and assets, and
(B) by his employment with the Company, Employee will obtain knowledge,
contacts, know-how, training and experience and there is a substantial
probability that such knowledge, know-how, contacts, training and experience
could be used to the substantial advantage of a competitor of the Company and to
the Company’s substantial detriment. For purposes of this Section 9, references
to the Company shall be deemed to include its Affiliates.

(a) Confidential Information. Employee agrees that he will not, at any time
during or after the Term of Employment, make use of or divulge to any other
person, firm or corporation any trade or business secret, process, method or
means, or any other confidential information concerning the business or policies
of the Company or any of its divisions, subsidiaries or affiliates, which he may
have learned in connection with his employment hereunder. For purposes of this
Agreement, a “trade or business secret, process, method or means, or any other
confidential information” shall mean any information that Employee knows to be
confidential or proprietary. Employee’s obligation under this Section 9(a) shall
not apply to any information which (i) is known publicly; (ii) is in the public
domain or hereafter enters the public domain without the fault of Employee;
(iii) is known to Employee prior to his receipt of such information from the
Company, as evidenced by written records of Executive or (iv) is hereafter
disclosed to Employee by a third party not under an obligation of confidence to
the Company. Employee agrees not to remove from the premises of the Company,
except as an employee of the Company in pursuit of the business of the Company
or except as specifically permitted in writing by the Board, any document or
other object containing or reflecting any such confidential information.
Employee recognizes that all such documents and objects, whether developed by
him or by someone else, will be the sole exclusive property of the Company. Upon
termination of his employment hereunder, Employee shall forthwith deliver to the
Company all such confidential information, including without limitation all
lists of customers, correspondence, accounts, records and any other documents or
property made or held by him or under his control in relation to the business or
affairs of the Company or its subsidiaries or affiliates, and no copy of any
such confidential information shall be retained by him.

(b) Non-Competition. Employee covenants and agrees that during the Restricted
Period, Employee shall not, directly or indirectly, individually or jointly, own
any interest in, operate, join, control or participate as a partner, director,
principal, officer, or agent of, enter into the employment of, act as a
consultant to, or perform any services for any Person (other than the Company),
that engages in any Competitive Activities within the Restricted Area.
Notwithstanding anything herein to the contrary, this Section 9(b) shall not
prevent Employee from acquiring as an investment securities representing not
more than three percent (3%) of the outstanding voting securities of any
publicly-held corporation or from being a passive investor in

 

-16-



--------------------------------------------------------------------------------

any mutual fund, hedge fund, private equity fund or similar pooled account so
long as Employee’s interest therein is less than three percent (3%) and he has
no role in selecting or managing investments thereof.

(c) Non-Interference. During the Restricted Period, Employee shall not, directly
or indirectly, for his own account or for the account of any other Person,
engage in Interfering Activities.

(d) Return of Documents. In the event of the termination of Employee’s
employment for any reason, Employee shall deliver to the Company all of (i) the
property of the Company, and (ii) the documents and data of any nature and in
whatever medium of the Company, and he shall not take with him any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.

(e) Works for Hire. Employee agrees that the Company shall own all right, title
and interest throughout the world in and to any and all inventions, original
works of authorship, developments, concepts, know-how, improvements or trade
secrets, whether or not patentable or registerable under copyright or similar
laws, which Employee may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice during
the Term of Employment, whether or not during regular working hours, provided
they either (i) relate at the time of conception or development to the actual or
demonstrably proposed business or research and development activities of the
Company; (ii) result from or relate to any work performed for the Company; or
(iii) are developed through the use of Confidential Information and/or Company
resources or in consultation with Company personnel (collectively referred to as
“Developments”). Employee hereby assigns all right, title and interest in and to
any and all of these Developments to the Company. Employee agrees to assist the
Company, at the Company’s expense (but for no other consideration of any kind),
to further evidence, record and perfect such assignments, and to perfect,
obtain, maintain, enforce, and defend any rights specified to be so owned or
assigned. Employee hereby irrevocably designates and appoints the Company and
its agents as attorneys-in-fact to act for and on Employee’s behalf to execute
and file any document and to do all other lawfully permitted acts to further the
purposes of the foregoing with the same legal force and effect as if executed by
Employee. In addition, and not in contravention of any of the foregoing,
Employee acknowledges that all original works of authorship which are made by
him (solely or jointly with others) within the scope of employment and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act (17 USC Sec. 101). To the extent allowed by law,
this includes all rights of paternity, integrity, disclosure and withdrawal and
any other rights that may be known as or referred to as “moral rights.” To the
extent Employee retains any such moral rights under applicable law, Employee
hereby waives such moral rights and consents to any action consistent with the
terms of this Agreement with respect to such moral rights, in each case, to the
full extent of such applicable law. Employee will confirm any such waivers and
consents from time to time as requested by the Company.

(f) Blue Pencil. If any court of competent jurisdiction shall at any time deem
the duration or the geographic scope of any of the provisions of this Section 9
unenforceable, the other provisions of this Section 9 shall nevertheless stand
and the duration and/or geographic scope set forth herein shall be deemed to be
the longest period and/or greatest size permissible by law under the
circumstances, and the parties hereto agree that such court shall reduce the
time period and/or geographic scope to permissible duration or size.

 

-17-



--------------------------------------------------------------------------------

Section 10. BREACH OF RESTRICTIVE COVENANTS.

Without limiting the remedies available to the Company, Employee acknowledges
that a breach of any of the covenants contained in Section 9 hereof may result
in material irreparable injury to the Company or its subsidiaries for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such a breach or
threat thereof, the Company shall be entitled to obtain a temporary restraining
order and/or a preliminary or permanent injunction, without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach of Section 9 hereof, restraining Employee from engaging in activities
prohibited by Section 9 hereof or such other relief as may be required
specifically to enforce any of the covenants in Section 9 hereof.
Notwithstanding any other provision to the contrary, the Restricted Period shall
be tolled during any period of violation of any of the covenants in Section 9(b)
or 9(c) hereof and during any other period required for litigation during which
the Company seeks to enforce such covenants against Employee or another Person
with whom Employee is affiliated if it is ultimately determined that Employee
was in breach of such covenants.

Section 11. REPRESENTATIONS AND WARRANTIES OF EMPLOYEE.

Employee represents and warrants to the Company that:

(a) Employee’s employment will not conflict with or result in his breach of any
agreement to which he is a party or otherwise may be bound;

(b) Employee has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition or other similar
covenant or agreement of a prior employer by which he is or may be bound; and

(c) In connection with Employee’s employment with the Company, he will not use
any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer.

Section 12. INDEMNIFICATION.

(a) Indemnification. The Company shall defend, hold harmless and indemnify
Employee to the fullest extent permitted by Bermuda law, as currently in effect
or as it may hereafter be amended, from and against any and all damages, losses,
liabilities, obligations, claims of any kind, costs, interest or expense
(including, without limitation, reasonable attorneys’ fees and expenses)
(collectively, “Losses”) that may be incurred or suffered by Employee in
connection with or arising out of his service with the Company or its Affiliates
(whether prior to or following the date hereof), subject only to the provisions
of subsection (b) below.

(b) Exceptions to Right of Indemnification. No indemnification shall be made
under this Section 12 in respect of the following:

(i) Losses relating to the disgorgement remedy contemplated by Section 16 of the
Exchange Act;

 

-18-



--------------------------------------------------------------------------------

(ii) Losses arising out of a knowing violation by Employee of a material
provision of this Section 12 or any other agreement to which Employee is a party
with the Company or its Affiliates; and

(iii) Losses arising out of a final, nonappealable conviction of Employee by a
court of competent jurisdiction for a knowing violation of criminal law.

Moreover, the Company shall not effect any advances, or advance any costs,
relating to any proceeding (or part thereof) initiated by Employee unless the
initiation thereof was approved by the Board, or as may be approved or ordered
by a competent tribunal.

(c) Prepayment of Expenses. Unless Employee otherwise elects via written notice
to the Company, expenses incurred in defending any civil or criminal action,
suit or proceeding shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding upon receipt by the Company of a
written affirmation of Employee’s good faith belief that his conduct does not
constitute the sort of behavior that would preclude his indemnification under
this Section 12 and Employee furnishes the Company a written undertaking,
executed personally or on his behalf, to repay any advances if it is ultimately
determined that he is not entitled to be indemnified by the Company under this
Section 12.

(d) Continuation of Indemnity. All agreements and obligations of the Company
contained in this Section 12 shall continue during the period in which Employee
is employed the Company and shall continue thereafter so long as Employee shall
be subject to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, and whether formal or
informal, by reason of the fact that Employee was a employed by the Company.

(e) Indemnification Hereunder Not Exclusive. The indemnification and prepayment
of expenses provided by this Section 12 is in addition to and shall not be
deemed exclusive of any other right to which Employee may be entitled under the
Company’s Memorandum of Association, the Company’s By-Laws, any agreement, any
vote of shareholders or disinterested directors, Bermuda law, any other law
(common or statutory) or otherwise. Nothing contained in this Section 12 shall
be deemed to prohibit the Company from purchasing and maintaining insurance, at
its expense, to protect itself or Employee against any expense, liability or
loss incurred by it or him, whether or not Employee would be indemnified against
such expense, liability or loss under this Section 12; provided, that the
Company shall not be liable under this Section 12 to make any payment of amounts
otherwise indemnifiable hereunder if and to the extent that Employee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise. In the event the Company makes any indemnification
payments to Employee and Employee is subsequently reimbursed from the proceeds
of insurance, Employee shall promptly refund such indemnification payments to
the Company to the extent of such insurance reimbursement.

 

-19-



--------------------------------------------------------------------------------

Section 13. TAXES.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.

Section 14. MITIGATION; SET OFF.

The Company’s obligation to pay Employee the amounts provided and to make the
arrangements provided hereunder shall not be subject to set-off, counterclaim or
recoupment of amounts owed by Employee to the Company or its Affiliates.
Employee shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment or otherwise and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Employee’s other employment or
otherwise.

Section 15. DELAY IN PAYMENT.

Notwithstanding any provision in this Agreement to the contrary, any payment
otherwise required to be made hereunder to Employee at any date as a result of
the termination of Employee’s employment shall be delayed for such period of
time as may be necessary to meet the requirements of section 409A(a)(2)(B)(i) of
the Code. On the earliest date on which such payments can be made without
violating the requirements of section 409A(a)(2)(B)(i) of the Code, there shall
be paid to Employee, in a single cash lump sum, an amount equal to the aggregate
amount of all payments delayed pursuant to the preceding sentence.

Section 16. SUCCESSORS AND ASSIGNS; NO THIRD-PARTY BENEFICIARIES.

(a) The Company. This Agreement shall inure to the benefit of and be enforceable
by, and may be assigned by the Company to, any purchaser of all or substantially
all of the Company’s business or assets or any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise). The
Company will require in a writing delivered to Employee any such purchaser,
successor or assignee to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such purchase, succession or assignment had taken place. The
Company may make no other assignment of this Agreement or its obligations
hereunder.

(b) Employee. Employee’s rights and obligations under this Agreement shall not
be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all amounts then payable to Employee hereunder shall be paid in accordance with
the terms of this Agreement to Employee’s devisee, legatee or other designee or,
if there be no such designee, to Employee’s estate.

(c) No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(b)
or Section 16(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company and Employee any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement.

 

-20-



--------------------------------------------------------------------------------

Section 17. WAIVER AND AMENDMENTS.

Any waiver, alteration, amendment or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Board. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

Section 18. SEVERABILITY.

If any covenants or other provisions of this Agreement are found to be invalid
or unenforceable by a final determination of a court of competent jurisdiction:
(a) the remaining terms and provisions hereof shall be unimpaired, and (b) the
invalid or unenforceable term or provision hereof shall be deemed replaced by a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision
hereof.

Section 19. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
BERMUDA (WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF)
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH COUNTRY.

Section 20. NOTICES.

(a) Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by Employee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Employee may be given to Employee personally or may be mailed to
Employee at Employee’s last known address, as reflected in the Company’s
records.

(b) Any notice so addressed shall be deemed to be given: (i) if delivered by
hand, on the date of such delivery; (ii) if mailed by courier or by overnight
mail, on the first business day following the date of such mailing; and (iii) if
mailed by registered or certified mail, on the third business day after the date
of such mailing.

Section 21. SECTION HEADINGS.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

-21-



--------------------------------------------------------------------------------

Section 22. ENTIRE AGREEMENT.

This Agreement constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Employee. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement,
including, without limitation, the Prior Agreement.

Section 23. SURVIVAL OF OPERATIVE SECTIONS.

Upon any termination of Employee’s employment, the provisions of Section 4(d),
Section 4(e)(vi), Section 4(e)(vii) and of Section 8 through Section 26 of this
Agreement (together with any related definitions set forth in Section 1 hereof)
shall survive to the extent necessary to give effect to the provisions thereof.

Section 24. RECOUPMENT. If the Company is required to file an accounting
restatement with the U.S. Securities and Exchange Commission due to the material
noncompliance of the Company with applicable securities law financial reporting
requirements, Employee shall reimburse the Company for:

(a) The excess, if any, of (i) any bonus or other incentive-based or
equity-based compensation received by Employee from the Company following the
first filing with the U.S. Securities and Exchange Commission of the financial
document embodying such financial reporting requirement (and if any such bonus
or compensation has been earned but not paid, it shall be forfeited) over
(ii) the amount of such bonus or other incentive-based or equity-based
compensation as would have been payable to Employee under the applicable plan or
award had such accounting restatement been the first such filing; provided that
the reimbursement described in this paragraph (a) shall apply only if and to the
extent that one of clauses (x) or (y) applies, being (x) if the restatement is
due to Employee’s personal misconduct, the reimbursement described in this
paragraph (a) shall apply only to compensation paid within 60 months following
the first such filing which contains the financial statement which is ultimately
restated and (y) if the restatement is not due to Employee’s personal
misconduct, the reimbursement described in this paragraph (a) shall apply only
to compensation paid within 24 months following the first such filing which
contains the financial statement which is ultimately restated; and

(b) Any gains realized by Employee from the sale of securities of the Company
during the 12-month period following the first filing with the U.S. Securities
and Exchange Commission of the financial document embodying such financial
reporting requirement; provided, (i) this paragraph (b) shall apply only if such
restatement is due to Employee’s personal misconduct, and (ii) the amount, if
any, payable under this paragraph (b) shall be reduced by any amount Employee
pays to any person other than the Company (including to any governmental
authority) as compensation for any loss incurred in connection with such sale of
securities.

This Section 24 shall interpreted in a manner consistent with rulings,
governmental pronouncements, regulations, court decisions and the like
interpreting Section 304 of the Sarbanes-Oxley Act of 2002; provided that the
Company and Employee acknowledge that this Section 24 is broader than such
Section 304.

 

-22-



--------------------------------------------------------------------------------

Section 25. COUNTERPARTS.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

Section 26. EXCISE TAX.

In the event that Employee would become entitled to payments and/or benefits
which would constitute “parachute payments” within the meaning of
Section 280G(b)(2) of the Code but for the application of the provisions of
Attachment A hereto, such provisions shall apply.

*    *    *

[Signatures to appear on the following page.]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement in Bermuda on
the date first above written.

 

RENAISSANCERE HOLDINGS LTD.

/s/ William F. Hecht

By:   William F. Hecht Title:   Chairman, Compensation and Corporate Governance
Committee EMPLOYEE

/s/ Neill A. Currie

Neill A. Currie

 

-24-



--------------------------------------------------------------------------------

ATTACHMENT A

Excise Tax Modified Cutback Provisions

(a) Anything in this Agreement to the contrary notwithstanding, in the event the
Firm (as defined below) shall determine that Employee shall become entitled to
payments and/or benefits provided by this Agreement or any other amounts in the
“nature of compensation” (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company or any affiliate, any
person whose actions result in a change of ownership or effective control of the
Company covered by Section 280G(b)(2) of the Code or any person affiliated with
the Company or such person) as a result of such change in ownership or effective
control of the Company (a “Payment”) which would be subject to the excise tax
imposed by Section 4999 of the Code, the Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to this Agreement (the “Agreement
Payments”) to the Reduced Amount (as defined below). The Agreement Payments
shall be reduced to the Reduced Amount only if the Firm determines that Employee
would have a greater Net After-Tax Receipt (as defined below) of aggregate
Payments if the Employee’s Agreement Payments were reduced to the Reduced
Amount. If such a determination is not made by the Firm, Employee shall receive
all Agreement Payments to which Employee is entitled under this Agreement.

(b) If the Firm determines that aggregate Agreement Payments should be reduced
to the Reduced Amount, the Company shall promptly give Employee notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Firm under this Attachment A shall be binding upon the Company and
Employee absent manifest error and shall be made as soon as reasonably
practicable and in no event later than 15 business days of the receipt of notice
from Employee that there has been a Payment, or such earlier time as is
requested by the Company. For purposes of reducing the Agreement Payments to the
Reduced Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. The reduction of the amounts payable hereunder, if
applicable, shall be made by first by reducing cash payments otherwise due under
Section 8(b), (d), (e), (f), (g) or (h), as applicable, and then by reducing
Payments in respect of equity-based compensation otherwise due first under
Section 4(e)(viii) and then due under Section 8(b), (d), (e), (f), (g) or (h),
as applicable. All fees and expenses of the Firm shall be borne solely by the
Company.

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of Employee pursuant to this Agreement which should not have
been so paid or distributed (“Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the benefit of
Employee pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Firm, based upon the assertion of a
deficiency by the Internal Revenue Service against either the Company or
Employee which the Firm believes has a high probability of success determines
that an Overpayment has been made, Employee shall pay any such Overpayment to
the Company together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by Employee to the Company if and to the extent such payment would not
either reduce the amount

 

-25-



--------------------------------------------------------------------------------

on which Employee is subject to tax under Section 1 and Section 4999 of the Code
or generate a refund of such taxes. In the event that the Firm, based upon
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be paid promptly (and in no event
later than 60 days following the date on which the Underpayment is determined)
by the Company to or for the benefit of Employee together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.

(d) For purposes hereof, the following terms have the meanings set forth below:

(i) “Firm” shall mean an internationally recognized accounting or employee
benefits consulting firm selected by the Company with the input of Employee (but
without Employee’s consent) and which shall not, during the one year preceding
the date of its selection, have acted in any way on behalf of the Company or its
affiliated companies.

(ii) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Employee with respect thereto under Sections
1 and 4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to the Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as Employee certifies,
in Employee’s sole discretion, as likely to apply to him in the relevant tax
year(s).

(iii) “Reduced Amount” shall mean the greatest amount of Agreement Payments that
can be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code if the Firm determines to reduce Agreement Payments
pursuant to paragraph (a) of this Attachment A.

 

-26-